DETAILED ACTION
This Office Action is in response to Application 17/385,262 filed on 07/26/2021
In the instant application, claims 1, 5 and 9 are independent claims; Claims 1-12 have been examined and are pending. This action is made non-final. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first invent or to file provisions of the AIA .
 Drawings
The drawings submitted on 07/26/2021 are acceptable
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/26/2021 was filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Allowable Subject Matter
Claims 2, 6 and 10 objected to as being dependent upon a rejected based claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
	Reason for allowance: The closest prior art, can be found: Woo et al. (US 2020/0396187), Cornell (US 2017/0171267) and Gurtin (US 10331303) do not teach or suggest the particular combination of steps or elements as recited in the dependent claims 2, 6 and 10.  For example, the prior art does not teach or suggest the steps of: “wherein an order of display of the first instance of the first reactive emoji having the first skin tone and the at least the second instance of the first reactive emoji having the second skin tone is based on a temporal order of selection of the first instance of the first reactive emoji having the first skin tone and the at least the second instance of the first reactive emoji having the second skin tone.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Independent Claims 1, 5 and 9 are rejected on the ground of nonstatutory double patenting over claims 1, 9 and 17 of U. S. Patent No. 11,079,907 B1 (hereinafter 907’) since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.

Instant Application 13/385,262
Patent 907’
Claim 1:

A computer-implemented method comprising: displaying a message within an interface of a group-based communication platform on a device associated with a user of the group-based communication platform; 

+ receiving, from the user, a selection of a first reactive emoji having a first skin tone for display in association with the message; and 

+ in response to receiving the user selection, displaying a first instance of the selected first reactive emoji having the first skin tone in a first grouping with at least a second instance of the first reactive emoji having a second skin tone different than the first skin tone, wherein the first grouping of the first instance and the at least the second instance is displayed in association with the message within the interface of the group-based communication platform on the device.







Claim 5

An electronic device associated with a user of a group-based communication platform, comprising:

+  a display; 

+ one or more processors; 

+ a memory; and 

+ one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for: 

+ displaying a message within an interface of a group-based communication platform on a device associated with a user of the group-based communication platform; 


+ receiving, from the user, a selection of a first reactive emoji having a first skin tone for display in association with the message; and 

+ in response to receiving the user selection, displaying a first instance of the selected first reactive emoji having the first skin tone in a first grouping with at least a second instance of the first reactive emoji having a second skin tone different than the first skin tone, wherein the first grouping of the first instance and the at least the second instance is displayed in association with the message within the interface of the group-based communication platform on the device.







Claim 9:

A non-transitory computer-readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors of an electronic device associated with a user of a group-based communication platform, cause the electronic device to: 

+ display a message within an interface of a group-based communication platform on a device associated with a user of the group-based communication platform; 

+ receive, from the user, a selection of a first reactive emoji having a first skin tone for display in association with the message; and 

+ in response to receiving the user selection, display a first instance of the selected first reactive emoji having the first skin tone in a first grouping with at least a second instance of the first reactive emoji having a second skin tone different than the first skin tone, wherein the first grouping of the first instance and the at least the second instance is displayed in association with the message within the interface of the group-based communication platform on the device.
Claim 1:

A computer-implemented method comprising: displaying a message within an interface of a group-based communication platform on a device associated with a user of the group-based communication platform; 

+ receiving, from the user, a selection of a first reactive emoji having a first skin tone for display in association with the message; and 

+ in response to receiving the user selection, displaying: a first instance of the selected first reactive emoji having the first skin tone in a first grouping with at least a second instance of the first reactive emoji having a second skin tone different than the first skin tone, and a graphical indication of the first grouping of the first instance of the first reactive emoji having the first skin tone with the at least the second instance of the first reactive emoji having the second skin tone, wherein the first grouping of the first instance and the at least the second instance is displayed in association with the message within the interface of the group-based communication platform on the device.

Claim 9:

An electronic device associated with a user of a group-based communication platform, comprising: 

+ a display; 

+ one or more processors; 

+ a memory; and 

+ one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for: 

+ displaying a message within an interface of a group-based communication platform on a device associated with a user of the group-based communication platform; 

+ receiving, from the user, a selection of a first reactive emoji having a first skin tone for display in association with the message; and 

+ in response to receiving the user selection, displaying: a first instance of the selected first reactive emoji having the first skin tone in a first grouping with at least a second instance of the first reactive emoji having a second skin tone different than the first skin tone, and a graphical indication of the first grouping of the first instance of the first reactive emoji having the first skin tone with the at least the second instance of the first reactive emoji having the second skin tone, wherein the first grouping of the first instance and the at least the second instance is displayed in association with the message within the interface of the group-based communication platform on the device.

Claim 17:

A non-transitory computer-readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors of an electronic device associated with a user of a group-based communication platform, cause the electronic device to: 

+ display a message within an interface of a group-based communication platform on a device associated with a user of the group-based communication platform; 

+ receive, from the user, a selection of a first reactive emoji having a first skin tone for display in association with the message; and 

+ in response to receiving the user selection, display: a first instance of the selected first reactive emoji having the first skin tone in a first grouping with at least a second instance of the first reactive emoji having a second skin tone different than the first skin tone, and a graphical indication of the first grouping of the first instance of the first reactive emoji having the first skin tone with the at least the second instance of the first reactive emoji having the second skin tone, wherein the first grouping of the first instance and the at least the second instance is displayed in association with the message within the interface of the group-based communication platform on the device.

Claims 2,3,4,6,7 and 8 of the instant application are similar to claims 6,7,8,14,15 and 16 of 907’ respectively


As can be seen from the table above, independent Claim 1 of the instant application is anticipated by Claim 1 of 907’, in that Claim 1 of 907’ contains all the limitations of Claim 1 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.  Claims 5 and 9 are similarly mapped to claims 9 and 17 of 019’ respectively as such is unpatentable for obvious-type double patenting.  The instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 7-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (“Woo,” US 2020/0396187), filed on June 14, 2019 in view of Gurtin et al. (“Gurtin,” US 10331303), patented on June 5, 2019 and further in view of Cornell (“Cornell,” US 2017/0171267), published on June 15, 2017.
Regarding claim 1, Woo teaches a computer-implemented method comprising: 
	displaying a message within an interface [of a group-based communication platform] on a device associated with a user [of the group-based communication platform] (Woo: see pars. 0033-0034 and Fig. 1A; displaying on a recipient device an original email 113);	receiving, from the user, a selection of a first reactive emoji having a first skin tone for display in association with the message (Woo: see pars. 0033-0034 and Fig. 1A; emojis may be selected by the recipient in response to the original email); and 
	in response to receiving the user selection, displaying a first instance of the selected first reactive emoji having the first skin tone in a first grouping (Woo: see pars. 0033-0034 and Fig. 1A; output the emoji interface 140 and the optional reaction interfaces 143 associated with the original email 113 on the email client 120. Note: each reaction interface 143 can be interpreted as having a first skin tone. As shown in Fig. 1A, reaction interface 143a includes a group of 9 users who have previously responded to the original message with the thumb-up having a default skin tone) with at least a second instance of a second [the first] reactive emoji having a second skin tone different than the first skin tone (Woo: see pars. 0033-0034 and Fig. 1A; reaction interface 143c includes a group of 3 users who have previously responded to the original message with the thumb-down having a default skin tone. Note: the thumb-up emoji with a default skin tone is different than the thumb-down emoji with a default skin tone), wherein the first grouping of the first instance and the at least the second instance is displayed in association with the message within the interface [of the group-based communication platform] on the device (Woo: see pars. 0033 and Fig. 1A; reaction interface 143a-143c area displayed with the message interface as shown in Fig. 1A). 
	Woo seems to teach a group-based communication platform since the original message is sent to a group of users and received reaction responses from other users (Woo See pars. 0033-0034 and Fig. 1A; reaction responses 143a-143c).
	However if Woo does not teach the interface is a group-based communication platform, Gurtin is relied upon to teach this limitation. Specifically, Gurtin teaches that emoji may be used to respond to a message (Gurtin: see col. 16 lines 60-65 and Fig. 3; a user can send a reply with an emoji). Gurtin also teaches: displaying a message within an interface of a group-based communication platform on a device associated with a user of the group-based communication platform (Gurtin: see col. 19 lines 33-54 and Fig. 3; a group-based communication channel with group-based messages 320A-320D).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Gurtin and Woo in front of them to incorporate the message user interface in group-based communication system as disclosed by Gurtin with the email reactions via embedded tokens as taught by Woo to provide an easy-to-user and convenient interface allowing users to provide comments, responses or other suitable types of email reactions to an original email using emojis (Woo: see pars. 0003-0004).
	Woo and Gurtin do not explicitly teach: a second instance of the first reactive emoji having a second skin tone different than the first skin tone.
	However Cornell teaches a method to present responses to users over a spectrum of approval level; wherein a second instance of the first reactive emoji having a second skin tone different than the first skin tone (Cornell: see pars. 0037-0039 and Fig .3A; each approval level of responses between the two ends can be associated with a group of bars having a unique or continuous color transition across the spectrum. The emoji associated with an approval level can reflect a color corresponding to the approval level. Note: that means the same emoji is associated with a group of bars and the same emoji having the same color corresponding to the approval level).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Cornell, Woo and Gurtin in front of them to incorporate the method of using color to indicate approval level of responses as disclosed by Cornell with the email reactions via embedded tokens as taught by Woo to make it easy for audience members to know the combined feedback of other audience members who are participating in the event as the event transpires (Cornell: see pars. 0025-0026).
Regarding claim 3, Woo, Gurtin and Cornell teach the computer-implemented method of claim 1,
Woo, Gurtin and Cornell further teach: receiving a user request to display information associated with the first grouping of the first instance of the first reactive emoji having the first skin tone with the at least the second instance of the first reactive emoji having the second skin tone (Woo: see par. 0040 and Fig. 1D; receiving a user input represented by the cursor 111 on the reaction interface 143a); and in response to the user request, displaying a first list of one or more users that selected the first reactive emoji having the first skin tone and a second list of one or more users that selected the first reactive emoji having the second skin tone (Woo: see par. 0040 and Fig. 1D; upon receiving a user input as represented by the cursor 111, a pop-up window showing names of recipients who have provided the same email reactions is displayed).  
Regarding claim 4, Woo, Gurtin and Cornell teach the computer-implemented method of claim 3,
Woo, Gurtin and Cornell further teach: displaying a numerical indicator for each skin tone indicating a number of selections of the respective skin tone (Woo: 0039 and Fig. 1D; the number of the first reaction interface 143a corresponding to the thumbs-up emoji 142 is updated from “9” to “10”).
Regarding claim 5, claim 5 is directed to an electronic device for executing the computer-implemented method as claimed in claim 1. Claim 5 is similar scope to claim 1 and is therefore rejected under similar rationale.
Regarding claim 9, claim 9 is directed to a non-transitory computer-readable storage medium storing one or more programs for executing the computer-implemented method as claimed in claim 1. Claim 9 is similar scope to claim 1 and is therefore rejected under similar rationale.
Regarding claims 7-8, claims 7-8 are directed to an electronic device for executing the computer-implemented method as claimed in claims 3-4, respectively. Claims 7-8 are similar scope to claims 3-4, respectively and are therefore rejected under similar rationale.
Regarding claims 11-12, claims 11-12 are directed to a non-transitory computer-readable storage medium storing one or more programs for executing the computer-implemented method as claimed in claims 3-4, respectively. Claims 11-12 are similar scope to claims 3-4, respectively and are therefore rejected under similar rationale.

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. For Example: Sullivan (US 10771270) - Provided is a group-based communication interface configured to allow users of the interface to communicate within group-based communication channels and across group-based communication channels to provide relevant information to other users efficiently and effectively.
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reached on Mon-Friday: 7:30 - 5:00, off on alternating Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174